DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kubicko (US 20010022139).
	Regarding claim 1, Kubicko discloses a blade column (Fig. 1-5) for use in a food chopper comprising a receptacle and a cover, with the blade column held therein for rotation in a cutting direction about a longitudinal axis (intended use), said blade column including a blade shaft (32) defining said longitudinal axis; a lower blade (38) cantilevered from said blade shaft; and at least one upper blade (36) cantilevered from said blade shaft and circumferentially spaced from (see Fig. 3) said lower blade; each said upper and lower blade including an upper face and a lower face, as well as a leading edge (40, 42) and a trailing edge (opposite edge to the leading edges. see Fig. 3) defined by said cutting direction, the improvement comprising: each of said at least one upper blade having a single bevel (41) on said lower face thereof defining a cutting edge (40) on said leading edge; and said lower blade having a single bevel (43) on said upper face thereof defining a cutting edge (42) on said leading edge.  
	Regarding claim 3, Kubicko discloses a blade column as in Claim 1, wherein each of said at least one upper blades further includes a deflector (36B) angled downward on said trailing edge thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubicko.
	Regarding claim 2, Kubicko discloses a blade column as in Claim 1.
	Kubicko fails to disclose wherein said at least one upper blade comprises two upper cutting blades.  
	Examiner takes official notice that multiple cutting blades are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise two upper cutting blades instead of one in order to reduce food processing time.
	Regarding claim 4, see claim 2 rejection.  
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubicko in view of Schuette (US 20150216359) and further in view of Kent (US 20190224635).
	Regarding claim 5, Kubicko discloses a blade column as in Claim 1.
	Kubicko fails to disclose wherein said blade shaft comprises: a core comprising an elongated drive pin and a base extending radially from a bottom end of said drive pin, said drive pin having a non-circular cross-section normal to said longitudinal axis; one or more spacers; and a pin cap secured to a free end of said drive pin, such that said lower blade is secured between said base and said spacer, and said upper blade is secured between said spacer and said pin cap. 
	 Schuette teaches a similar blade column assembly (Fig. 2, 4) comprising a core comprising an elongated drive pin (550) and a base (560) extending radially from a bottom end of said drive pin, said drive pin having a circular cross-section normal to said longitudinal axis; one or more spacers (740); and a pin cap (730) secured to a free end (top) of said drive pin, such that said lower blade is secured between said base and said spacer, and said upper blade is secured between said spacer and said pin cap (see Fig. 4).
	Examiner notes tools driven from the top or the bottom is well known alternative. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving mechanism of Kubicko so that the driving mechanism is on the top of the bowl as taught by Schuette in order to operate the drive from top of the bowl. 
	Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Kubicko to have the core as taught by Schuette above in order to easily disassemble and replace the blade when the blade is worn.  
	Although Schuette is silent that the drive pin having a non-circular cross-section, Kent teaches a drive pin (Fig. 3 element 222) having a non-circular cross-section.
	Since the references would be concerned of securing the blades so that the blades rotate with the driving shaft/pin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a non-circular cross-section drive pin and matching blades/spacers in order to provide rotational connection between the blade and the driving shaft. Otherwise, the blade would not rotate when food material touches the blades. 
	Regarding claim 6, see claim 2 rejection.  
	Regarding claim 7, Kubicko discloses a blade column as in Claim 5, wherein each of said at least one upper blades further includes a deflector (36B) angled downward on said trailing edge thereof.  
	Regarding claim 8, see claim 2 rejection.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725